Per Curiam.

Though the general rule is, that payment of a less sum, after the debt is due, in satisfaction of the debt, is not good, by way of accord and satisfaction, yet that rule ought not to be applied to a case like the present, where the payment which was accepted in satisfaction, exceeded the principal sum in the note, and only fell short about 2 dollars, in the calculation of interest. The question as to the time to which interest is to be computed is flexible, and depends much upon circumstances preceding and attending the settlement of parties. They are not apt to be precise as to a day, and to a cent, in the computation of interest. In many cases interest is uncertain damages, and ought not to be considered as a part of the debt, within the purview of that rigid and rather unreasonable rule of the old law. And as to the costs, we have heretofore ruled, (1 Caines, 66.) that the settlement by the party of the debt, without noticing the costs, leaves the costs to be borne by each *272party. The case of Tillotson v. Preston (3 Johns. Rep. 229.) goes to establish the validity of the plea upon both the points which are here suggested,
Judgment for the defendant.